Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known camera display detection interface image compensation configurations thereof. However, none of the references alone or in combination teach: “An electronic device, comprising: a display; a communication circuit; a camera; and at least one processor configured to: based on an execution of a compensation application for performing compensation on an image of a display device, control the display to output guide information including an interface indicating the electronic device to move to meet an image capturing condition for capturing an image of a partial area of a display device connected through the communication circuit; and based on the compensation of the image of the display device being completed, output a first image of the display device before the compensation and a second image of the display device after the compensation.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626